Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective as of the 9th day of
February 2012 (the “Effective Date”) and is made by and between PREMIER
EXHIBITIONS, INC., a Florida corporation (the “Company”), and ROBERT A. BRANDON
(the “Executive”). Company and Executive may be referred to individually as a
“Party” or collectively as the “Parties”.

WITNESSETH:

WHEREAS, the Executive wishes to accept continued employment with the Company
with the title General Counsel and Vice President-Business Affairs, the Company
wishes to continue to employ the Executive in that capacity; and

WHEREAS, the Parties desire to accept the terms of this Agreement in connection
with such employment;

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, the delivery and sufficiency of which is acknowledged,
and intending to be legally bound, the Company and the Executive, having first
incorporated the above recitals, agree as follows:

 

  1.

Employment.

(a) Offer/Acceptance/Effective Date. The Company hereby offers employment to the
Executive, and the Executive hereby accepts employment with the Company, subject
to the terms and conditions set forth in this Agreement. The Effective Date of
this employment and this Agreement shall be February 9, 2012 (the “Effective
Date”).

(b) Term. The Company’s employment of the Executive shall extend through
December 9, 2012.

 

  2.

Duties.

(a) General Duties. The Executive shall serve as the Company’s General Counsel
and Vice President Business Affairs, reporting directly to the Chief Executive
Officer. The Executive shall perform duties that are customary for a General
Counsel and Vice President Business Affairs in the Company’s industry and shall
perform any additional duties that are reasonably assigned to him by The
Company’s Chief Executive Officer and Board of Directors (the “Board”) from time
to time. Without limiting the generality of the foregoing, the Executive shall
be responsible for managing and overseeing the Company’s legal affairs.



--------------------------------------------------------------------------------

(b) Best Efforts. The Executive shall: (a) conduct himself at all times with
integrity and in an ethical manner; (b) devote substantially all of his
professional effort, working time, energy, and skill (vacations and absences due
to illness excepted) to the duties of his employment; (c) perform his duties
faithfully, loyally, and industriously, and in a manner that accords with the
fiduciary relationship that a senior executive officer owes to his employer, and
(d) follow and implement diligently all lawful management policies and decisions
of the Company.

(c) Location of Employment. The Executive shall work at the Company’s
headquarters located at 3340 Peachtree Road, NE, Suite 900, Atlanta, GA 30326,
or wherever the Company’s headquarters shall move from time to time, provided
that Executive may work remotely from other locations up to 40% of the work
week.

 

  3.

Compensation and Expenses.

(a) Base Salary. For the services of the Executive to be rendered by him under
this Agreement, the Company will pay the Executive an annual base salary of two
hundred and fifty thousand dollars ($250,000) (the “Base Salary”),. The Company
shall pay the Executive his Base Salary in equal installments no less than
semi-monthly.

(b) Performance Bonus. The Executive shall be eligible for annual performance
awards consistent with incentive compensation programs established by the Board
for senior executives with a target bonus at 25% of the Base Salary. Such awards
may take the form of cash bonuses, stock option grants or grants of restricted
stock at the discretion of the Board. Other than as specifically set forth
herein, nothing in this Agreement shall be interpreted to convey that a
performance bonus or other award of cash, option or stock is guaranteed to the
Executive under the terms of this Agreement; all such awards shall be made in
the sole discretion of the Board.

(c) Expenses. In addition to any compensation received pursuant to this
Section 3, the Company shall reimburse the Executive for all reasonable,
ordinary and necessary travel, entertainment and approved office expenses
incurred in connection with the performance of his duties under this Agreement,
provided that the Executive properly accounts for such expenses to the Company
in accordance with the Company’s policies and practices.

(d) Restricted Stock. The Parties acknowledge that the Executive is still
entitled to one third (i.e., 20,000 shares) of the Additional Shares of stock
(as defined in and in accordance with and subject to Paragraph 4 of the
Amendment to Employment Agreement, effective as of May 13, 2010, between the
Executive and the Company, which provisions are hereby incorporated herein by
reference, and are deemed to be a part of this Agreement).

 

  4.

Benefits.

(a) Paid Time Off. For each calendar year during the Executive’s employment, the
Executive shall be entitled to twenty-seven (27) days of paid time off without
loss of compensation or other benefits to which he is entitled under this
Agreement. The Executive shall take his paid time off at such times as the
Executive may select and as the affairs of the Company may permit. Unused paid
time off will not carryover from calendar year to calendar year.



--------------------------------------------------------------------------------

(b) Employee Benefit Programs. In addition to the compensation to which the
Executive is eligible pursuant to the provisions of Section 3 above, the
Executive will be entitled to participate in any stock purchase plan, pension or
retirement plan, and insurance or other employee benefit plan that is currently
maintained by the Company or is maintained by the Company during the course of
Executive’s employment for its senior executive employees, including programs of
life, disability, basic medical and dental, and supplemental medical and dental
insurance. Executive’s coverage under all such medical and dental insurance
shall be in effect as of the Effective Date. Any such participation is subject
in all respect to the terms and conditions of such plans and programs.

(c) The Executive shall be entitled to participate in the Company’s health
insurance program provided to its employees except that the Company shall pay
the full annual premium for health insurance under such program for the
Executive and his family.

 

  5.

Term and Termination.

(a) Employment of Executive. The Company’s employment of the Executive is for a
term that begins on the date of this Agreement and ends on December 9, 2012.

(b) Termination for Cause. If the Company terminates the Executive’s employment
for “Cause,” no Severance Payment under this Agreement will be payable. The
Executive’s termination will be deemed termination for “Cause” upon the
occurrence of any of the following events: (i) termination of Executive’s
employment due to Executive’s failure to substantially perform duties reasonable
and customary for a general counsel and/or failure to comply with the covenants
and other provisions contained in this Agreement which are not remedied in a
reasonable period of time after receipt of written notice from the Company
setting forth the nature of such failure; or (ii) fraud, misappropriation,
embezzlement or similar acts of dishonesty; Conviction of a felony or
misdemeanor involving moral turpitude; or Intentional and willful misconduct
that may subject the Employer to criminal and or civil liability.

(c) Company may terminate this Agreement without cause due to Executive’s
continued failure to perform his employment duties due to physical or mental
incapacity. For purposes of this Section 5(c), “incapacity” shall mean that for
a period of six months in any 12-month period, the Executive is incapable of
substantially performing Executive’s employment duties because of physical,
mental or emotional incapacity resulting from injury, sickness or disease as
determined by an independent physician mutually acceptable to the Company and
the Executive. Upon the termination of this Agreement due to the incapacity of
the Executive, the Company will pay the Executive or his legal representative,
as the case may be, the Severance Payment at such time (or, if any Company
disability policy is in effect at the time of termination, until the date upon
which such disability policy begins payment of benefits, at which time the
Severance Payment will be reduced by the amount of payment under such disability
policy).



--------------------------------------------------------------------------------

(d) Termination without Cause or by the Executive for Good Reason. If the
Company terminates the Executive’s employment for any reason other than “for
Cause,” including, without limitation, the expiration of this Agreement by its
terms and the failure of the Company to either renew or extend the term of the
Agreement or to retain the Executive on the same or more favorable terms and
conditions on an “at-will” basis, then the Severance Payment under this
Agreement (as defined below in this clause (d)) will be payable to the
Executive. If, after 30 days prior written notice to the Company, the Executive
terminates his employment with the Company for “Good Reason” (as defined below
in clause (e) and subject to the Company’s right to cure as also provided in
such clause (e)), such Severance Payment under this Agreement will be payable to
the Executive. In either such event, the following terms and conditions shall
apply. Executive shall receive, in each case paid in accordance with the
Company’s standard payroll practices and referred to herein as the “Severance
Payment” (a) if such termination occurs on or after June 9, 2012, six (6) months
of his Base Salary in effect at such time or (b) if such termination occurs
before June 9, 2012, his Base Salary through December 9, 2012. Such Severance
Payment shall be the sole and exclusive contractual remedy (specifically
including all claims to unearned compensation (of whatever sort) arising from
Section 3 of this Agreement) available to the Executive related to the
termination (except for any Additional Shares to which he may be entitled
pursuant to Section 3(d) above, but only to the extent provided in the grant of
the Additional Shares). However nothing in this provision shall be construed as
a knowing and voluntary waiver of any claims that have not accrued as of the
Effective Date.

(e) “Good Reason” means and shall be deemed to exist if, without the Executive’s
prior consent, (a) there is a reduction by the Company of the Executive’s base
salary; (b) the Company without just Cause fails to pay the Executive’s accrued
compensation or to provide for the Executive’s accrued benefits when due
consistent with Company policy; (c) material breach of this Agreement by
Company; or (d) imposing conditions of employment inconsistent with those that
are reasonable and customary for a general counsel. The Executive is required to
provide notice of the Good Reason within 90 days of its occurrence. In the event
the Executive intends to terminate his employment with the Company for Good
Reason, his prior written notice shall specify the particular act or acts, or
failure to act, which is or are the basis for the Executive’s decision to so
terminate his employment for Good Reason. The Company shall be given 30 days
after such notice to correct such act or failure to act. Upon failure of the
Company, within such 30 day period, to correct such act or failure to act, if
the Executive terminates his employment with the Company, a Severance Payment
will be payable under this Agreement.

(f) If the Executive terminates his employment with the Company for any reason
other than Good Reason, the Executive shall not be entitled to any Severance
Payment under this Agreement.

(g) Change in control. In the event of a Change in Control, Executive will be
entitled to receive the Severance Payment if such payment is due pursuant to
Section 5(c), 5(d) or 5(e) herein and the Additional Shares will immediately
vest. “Change in Control” means the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934), other than Sellers Capital, LLC or an affiliated entity
of Sellers Capital, LLC, of substantially all of the assets or beneficial
ownership of 50% or more of the then outstanding shares of common stock of the
Company.



--------------------------------------------------------------------------------

  6.

Restrictive Covenants.

(a) Acknowledgments. The Executive and the Company agree that the Executive is
being employed in an important fiduciary capacity with the Company and that the
Company is engaged in a highly competitive business. The Executive and the
Company further agree that it is appropriate to place reasonable limits as set
forth herein on his ability to compete with the Company to protect and preserve
the legitimate business interests and goodwill of the Company.

(b) General Restrictions.

(i) For purposes of this Agreement, “Restricted Period” shall mean the period
beginning on the commencement of the Executive’s employment with the Company and
ending six (6) months after the termination thereof, regardless of the reason
for the termination. A business shall be considered “Competitive with the
Company” if it is engaged in the Exhibition Business (regardless of the venue of
the exhibition) or is engaged in a line of business in which the Company becomes
engaged during the tenure of Executive’s employment with the Company.

(ii) During the Restricted Period, the Executive will not engage or participate
in or finance (or take active steps to prepare to engage or participate in or
finance, or to accept an offer of employment or a contractual relationship to
engage or participate in or finance), directly or indirectly, as principal,
agent, employee, employer, consultant, investor or partner, or assist in the
management of, or own any stock or any other ownership interest in, any business
that is Competitive with the Company. For avoidance of doubt, the Executive will
not be prohibited during the last six (6) months of the Restricted Period from
acting as a consultant or employee for other companies, provided that Executive
will not be permitted to provide consulting or employee services to companies
that are Competitive with the Company. After the end of the Executive’s
employment with the Company, the covenant in this Section shall restrict the
Executive’s conduct only within a fifty (50) mile radius of Atlanta, Georgia
(the “Restricted Territory”). Notwithstanding the foregoing, the ownership of
not more than five percent (5%) of the outstanding securities of any company
listed on any public exchange or regularly traded in the over-the-counter
market, assuming the Executive’s involvement with any such company is solely
that of a security holder, shall not constitute a violation of this Section.

(c) Non-Solicitation Covenants.

(i) During the Restricted Period, the Executive will not directly or indirectly,
for himself or on behalf of another, solicit, or attempt to solicit, any
officer, member, manager, contractor, consultant, executive or employee of the
Company to leave, terminate or minimize his engagement or relationship with the
Company or to accept employment or an engagement or relationship elsewhere if so
accepting would involve leaving, terminating or minimizing his or her
employment, engagement or contractual relationship with the Company.



--------------------------------------------------------------------------------

(ii) During the Restricted Period, the Executive will not directly or
indirectly, for himself or on behalf of another, solicit, or attempt to solicit,
any of the Company’s customers or clients, or any of the Company’s prospective
customers or clients that the Executive knew were being targeted by the Company
during the Executive’s employment. Notwithstanding the foregoing, after the end
of the Executive’s employment with the Company the restriction in this Section
shall apply only to customers or suppliers or prospects with whom the Executive
had material contact during his employment with the Company and nothing in the
subparagraph (ii) shall be deemed to prohibit the Executive from calling upon or
soliciting a customer or supplier if such action relates solely to a business
which is not Competitive with the Company. For purposes of the Section,
“material contact” with a customer, supplier or prospect includes (A) direct
personal contact with such parties, (B) direct supervision of other employees or
personnel of the Company who have direct personal contact with such parties, or
(C) substantial knowledge of non-public information about the Company’s business
relationship with or business strategies with respect to such parties.

(d) Notice to Future Employers. If the Executive leaves the employ of the
Company for any reason, (i) the Executive shall, during the Restricted Period,
inform any subsequent employers or business partners of the existence and
provisions of Sections 6(b) and/or (c) of this Agreement and, if requested,
provide a copy of such sections to such employer or business partner, and
(ii) the Company may, during the Restricted Period, notify any future employer
or business partner of the Executive of the existence and provisions of such
sections of this Agreement.

(e) THE EXECUTIVE REPRESENTS AND WARRANTS THAT THE KNOWLEDGE, SKILLS AND
ABILITIES HE POSSESSES AT THE TIME OF COMMENCEMENT OF HIS EMPLOYMENT ARE
SUFFICIENT TO PERMIT HIM, IN THE EVENT OF TERMINATION OF HIS EMPLOYMENT WITH THE
COMPANY, TO EARN A LIVELIHOOD SATISFACTORY TO HIMSELF WITHOUT VIOLATING ANY
PROVISION OF THIS AGREEMENT, FOR EXAMPLE, BY USING SUCH KNOWLEDGE, SKILLS AND
ABILITIES, OR SOME OF THEM, IN THE SERVICE OF A NON-COMPETITOR.

(f) Disclosure of Confidential Information. The Executive acknowledges that
during his employment with the Company he will gain and have access to
confidential information regarding the Company and its subsidiaries and
affiliates. The Executive acknowledges that such confidential information as
acquired and used by the Company or any of its subsidiaries or affiliates
constitutes a special, valuable and unique asset in which the Company or any of
its subsidiaries or affiliates, as the case may be, holds a legitimate business
interest. All records, files, materials, methods of operation, trade secrets,
customer information, personnel information and other confidential information
(the “Confidential Information”) obtained by the Executive in the course of his
employment with the Company shall be deemed confidential and proprietary and
shall remain the exclusive property of the Company or any of its subsidiaries or
affiliates, as the case may be. The Executive will not, except in connection
with and as required by his performance of his duties for the Company (or as
required by law or by legal process such as subpoena, etc.), for any reason use
for his own benefit or the benefit of any



--------------------------------------------------------------------------------

person or entity with which he may be associated, disclose any Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever without the prior consent of the Board of
Directors of the Company, unless such information previously shall have become
public knowledge through no action by or omission of the Executive. All tangible
Confidential Information must be returned to the Company upon the termination of
this Agreement. Confidential Information shall not be deemed to include any
contract, draft or other template legal form in the Executive’s possession prior
to having been employed by the Company. Except as to trade secrets, this
restrictive covenant will survive for two (2) years following the termination of
the Executive’s employment with the Company. This restrictive covenant has no
time limit as it relates to trade secrets.

(g) Enforcement of Restrictions. The parties hereby agree that any violation by
the Executive of the covenants contained in the Section will likely cause
irreparable damage to the Company or its subsidiaries and affiliates and may, as
a matter of course, be restrained by process issued out of a court of competent
jurisdiction, in addition to any other remedies provided by law.

(h) Special Severability. The terms and provisions of the Section are intended
to be separate and divisible provisions and if, for any reason, any one or more
of them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 6 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 6 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

7. Assignability. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the assets and business of the Company.

8. Notice. Notices given pursuant to the provisions of the Agreement shall be
sent by certified mail, postage prepaid, or by overnight courier, or telecopier
to the following addresses:

 

To the Company:

 

Chairman or Chief Executive Officer

3340 Peachtree Road NE

Suite 900

Atlanta, GA 30326

To the Executive:

 

Robert A. Brandon

6 Orsini Drive

Larchmont, New York 10538

 



--------------------------------------------------------------------------------

Either party may, from time to time, designate any other address to which any
such notice to it or him shall be sent. Any such notice shall be deemed to have
been delivered upon the earlier of actual receipt or four days after deposit in
the mail, if by certified mail.

9. Severability. If any provision of this Agreement is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and
binding.

10. Nature of Employment. Company and Executive expressly agree that the Company
may terminate the Executive’s employment at any time for any reason or for no
reason, provided it is not terminated in violation of state or federal law, and
that nothing in this Agreement should be construed to set a minimum term for
Executive’s employment by the Company.

11. Miscellaneous.

(a) Governing Law, Venue. The provisions of this Agreement will be governed by
and construed in accordance with the laws of the State of Georgia without giving
effect to the principles of conflict of laws of such State. The Executive agrees
that the state and federal courts located in the State of Georgia shall have
jurisdiction in any action, suit, or proceeding against the Executive based on
or arising out of this Agreement and the Executive hereby: (a) submits to the
personal jurisdiction of such courts; (b) consents to service of process in
connection with any action, suit or proceeding against the Executive; and
(c) waives any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue, or service of process.

(b) Waiver/Amendment. The waiver by any party to this Agreement of a breach of
any provision hereof by any other party shall not be construed as a waiver of
any subsequent breach by any party. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.

(c) Entire Agreement. This Agreement represents the entire agreement between the
parties with respect to the subject matter hereof and replaces and supersedes
any prior agreements or understandings.

(d) Facsimiles/PDF’s/Counterparts. This Agreement may be executed in
counterparts, all of which shall constitute one and the same instrument.
Facsimile copies and electronic Portable Document Format files of executed
signature pages transmitted by electronic mail will be deemed original for all
purposes.



--------------------------------------------------------------------------------

(e) Section 409A of the Code. This Agreement and the benefits provided hereunder
are intended to be exempt from or to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
regulations and other applicable guidance issued by the Treasury Department or
Internal Revenue Service thereunder (collectively, “Section 409A”), and shall be
interpreted and administered consistent with such intent. To the extent required
for compliance with the requirements of Section 409A, references in this
Agreement to a termination of employment shall mean a “separation of service”
with the meaning of Section 409A. Notwithstanding the terms of Section 1 of this
Agreement, to the extent the Executive is a “specified employee” (as defined by
Section 409A) at the time of termination of employment and a payment or
provision of a benefit is required to be delayed by six months pursuant to
Section 409A, distribution shall be made no earlier than the six-month
anniversary of termination of employment.

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same are
required to be withheld pursuant to any applicable law or regulation.

(g) Indemnification and Insurance. The Company shall indemnify and hold harmless
Executive from, against and in respect of any and all losses arising out of or
relating to the performance of the Executive’s services (including, without
limitation, attorneys’ fees and expenses); provided, however, the Company shall
have no obligation under this section to indemnify Executive for any losses to
the extent that such losses are determined by a court of competent jurisdiction
in a final judgment to have resulted from (A) the gross negligence or willful
misconduct of Executive in the performance of Executive’s employment duties
and/or the duties and obligations outlined in this Agreement, (B) any violation
of law by Executive in the performance of Executive’s employment duties and/or
the duties and obligations outlined in this Agreement, or (C) breach of the
terms of this Agreement by Executive. The Company shall cause Executive to be
covered under the Company’s directors and officers liability insurance policy
upon a basis consistent with the Company’s similarly situated executive
officers, subject to and on a basis consistent with the terms and conditions of
such directors and officers liability insurance policy.

(h) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(i) No Insider Trading. The Executive acknowledges that he may come into
possession of material non-public information about the Company. Accordingly, he
will not trade (or cause or encourage in any fashion any third party to trade)
in any securities of the Company while in possession of any such non-public
information regarding the Company and shall further abide by all black-out
periods, window periods, and other sales restrictions that the Company may
reasonably impose.

(j) Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive’s employment
with the Company for any reason to the extent necessary to the intended
provision of such rights and the intended performance of such obligations.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the date noted below.

 

   

COMPANY:

 

PREMIER EXHIBITIONS, INC.

    By:   /s/ Samuel S. Wieser     Its:   Interim President and CEO     Date:  
February 14, 2012

 

    EXECUTIVE:       /s/ Robert A. Brandon       Robert A. Brandon     Date:  
February 14, 2012